Exhibit 10.2
FIRST AMENDMENT TO TERM LOAN AGREEMENT
     This First Amendment to Term Loan Agreement (this “First Amendment”) dated
as of November 29, 2010 is entered into among:
     QUIKSILVER AMERICAS, INC., a California corporation (the “Borrower”);
     QUIKSILVER, INC., a Delaware corporation (the “Parent”);
     the Lenders party hereto; and
     BANK OF AMERICA, N.A., as Administrative Agent, and Collateral Agent;
     in consideration of the mutual covenants herein contained and benefits to
be derived herefrom.
WITNESSETH:
     Reference is made to that certain Term Loan Agreement dated as of
October 27, 2010 (as in effect, the “Term Loan Agreement”) by and among
(i) Quiksilver Americas, Inc., as the Borrower, (ii) Quiksilver Inc., (iii) the
Administrative Agent and the Collateral Agent and (iv) the Lenders party
thereto.
     The Borrower has requested that certain modifications be made to the Term
Loan Agreement with respect to the refinancing of certain Permitted
Indebtedness. The Lenders have agreed to such modifications on the terms set
forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and benefits to be derived herefrom, the parties hereto agree as follows:

1.   Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Term Loan Agreement.

2.   Amendments to Article I. The provisions of Article I of the Term Loan
Agreement are hereby amended as follows:

  a.   The definition of “Americas Leverage Ratio” is hereby amended by adding
the following at the end of clause (a) thereof:

      provided that for purposes of calculating Americas Leverage Ratio only,
the Indebtedness described in clause (d) of the definition of “Permitted
Indebtedness” shall not be included unless and until demand is made on such
Guarantee;

  b.   The definition of the definition of “Permitted Indebtedness” is hereby
amended by deleting the “and” at the end of clause (c), re-lettering clause
(d) as clause (e) and inserting the following new clause:

     (d) Guarantees of obligations with respect to senior unsecured notes issued
by a Foreign Subsidiary in an aggregate principal amount not to exceed
€200,000,000.

3.   Amendments to Article II.       The final sentence of Section 2.04(b) of
the Term Loan Agreement is hereby deleted in its entirety and the following
substituted in its stead:

1



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, in the case of a Disposition of the DC Shoes
Business, an amount equal to the Net Proceeds of such Disposition may be
utilized first, to prepay loans and/or cash collateralize other obligations
under the ABL Credit Agreement; second, to prepay the loans then outstanding
under Facility A (as defined under the French Credit Agreement) but only until
any Indebtedness described in clause (d) of the definition of “Permitted
Indebtedness is incurred (it being the intention of the parties that this clause
second not apply to any Indebtedness amending, amending and restating, replacing
or substituting such Facility A); and third, to prepay the Loans

4.   Amendments to Article VI.       The provisions of Section 6.01(d) of the
Term Loan Agreement are hereby amended by adding the words “or the Indebtedness
described in clause (d) of the definition of “Permitted Indebtedness,” after the
words “the French Credit Agreement.”   5.   Amendments to Article VII.

  a.   Section 7.09 of the Term Loan Agreement is hereby amended by deleting the
“.” at the end of such Section and inserting the following in its stead:        
or (j) Indebtedness incurred pursuant to clause (d) of the definition of
“Permitted Indebtedness”.     b.   The provisions of clause (F) in the proviso
to Section 7.10 of the Term Loan Agreement are hereby amended by adding the
words “or the documentation governing the Indebtedness described in clause
(d) of the definition of “Permitted Indebtedness” at the end of such clause.

6.   Amendments to Article VIII.       The provisions of Section 8.01(e) of the
Term Loan Agreement are hereby amended as follows:

  a.   by deleting “(excluding Indebtedness under the French Credit Agreement)”
wherever the same appears in clause (i)(B) thereof; and     b.   by deleting
clause (i)(C) thereof in its entirety.

7.   Conditions to Effectiveness. This First Amendment shall become effective
upon the due execution and delivery by the Loan Parties, the Agents and the
Required Lenders, and the receipt by the Administrative Agent of a fully
executed copy hereof.

8.   Confirmation of Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders that (a) the
representations and warranties of such Loan Party contained in Article III of
the Term Loan Agreement, and in each other Loan Document (after giving effect to
the amendments set forth herein) to which it is a party are true and correct in
all material respects on and as of such date as though made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties are true and correct in all material respects on and as of such
date); (b) no Default or Event of Default has occurred and is continuing or
would result from the effectiveness of this First Amendment; and (c) no event
has occurred after July 31, 2010, that could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), operations,
or assets of the Borrower and Guarantors, taken as a whole.

2



--------------------------------------------------------------------------------



 



9.   Miscellaneous.

  a.   All terms and conditions of the Term Loan Agreement and the other Loan
Documents, as amended hereby, remain in full force and effect.     b.   The
Borrowers shall pay on demand all reasonable and documented out-of-pocket costs
and expenses of the Agents incurred in connection with the preparation,
negotiation, execution and delivery of this First Amendment, including, without
limitation, reasonable and documented fees of their counsel.     c.   This First
Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered, shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page hereto by telecopy or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart hereof.     d.   This
First Amendment expresses the entire understanding of the parties with respect
to the matters set forth herein and supersedes all prior discussions or
negotiations hereon.     e.   Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this First Amendment.    
f.   THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIATIONS LAW).

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed as the date first above written.

            QUIKSILVER AMERICAS, INC.,
as Borrower
      By:           Name:           Title:           QUIKSILVER, INC.,
as a Guarantor
      By:           Name:           Title:           DC SHOES, INC.,
as a Guarantor
      By:           Name:           Title:           HAWK DESIGNS, INC.,
as a Guarantor
      By:           Name:           Title:           MERVIN MANUFACTURING, INC.,
as a Guarantor
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            QS WHOLESALE, INC.,
as a Guarantor
      By:           Name:           Title:           QS RETAIL, INC.,
as a Guarantor
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent and as a Collateral Agent and as a Lender
      By:           Name:           Title:        

 